Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites the limitation "the interior cavity" in the limitation “heat the interior cavity”. There is insufficient antecedent basis for this limitation in the claim. The term “interior cavity” has not been introduced in this or any claim that claim 9 is dependent on and it is not clear in what element the internal cavity is located in. Is the internal cavity in the stacked structure, the light source, the light diffusing layer, or something else?
Claim 10 recites the limitation "the at least one opening in the housing" in the limitation “wherein the at least one opening in the housing includes a pair of hand openings”. There is insufficient antecedent basis for this limitation in the claim. Neither at least one opening, nor a housing have been introduced before in this or any claim that claim 10 is dependent on and it is not clear what element the housing with it’s at least one opening is located in. Is the housing and the at least one opening part of the stacked structure, the light source, the light diffusing layer, or something else?
It is important to note that while the terms “interior cavity”, “housing”, and “at least one opening in the housing” are introduced in claim 3, claims 9 and 10 and have no dependency on claim 3. Thus, for claims 9 and 10 neither “interior cavity” nor “at least one opening in the housing” have not been introduced before. For this examination, the interpretation taken is claims 9-10 are referring to a housing that contains the stacked structure with the housing having an opening and interior cavity similarly to that disclosed by claim 3, as this appears to be the intended interpretation. However, regardless if this is the correct interpretation or not, the claims need to be amended to make it clear what these terms are referring to.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hammond et al (US 20100179469) hereafter known as Hammond.

Independent claim:
Regarding claim 1:
Hammond discloses:
A light treatment device for applying a light treatment to a patient's skin [see Figs. 4 and 5 and para 19… “In certain embodiments, the phototherapy device comprises a portion adapted to contact the skin of a patient.”], the device comprising a stacked structure [see Fig. 2 element 200 and para 31…“the phototherapy device 200”]
 including: 
a light source configured to emit treatment light [see elements 210 and para 31… “the phototherapy device 200 may comprise a plurality of individual OLED panels or chips 210 on a phototherapy device substrate 202”]; and 
a light diffusing layer configured to receive the emitted treatment light, diffuse the treatment light, and output diffused treatment light [see element 202 and para 31… “the phototherapy device 200 may comprise a plurality of individual OLED panels or chips 210 on a phototherapy device substrate 202” and para 32… “The OLED device substrate may further be, for example, transparent, semi-transparent, translucent, or opaque. A semi-transparent substrate is a substrate that is imperfectly transparent or causes light passing through the substrate to diffuse.”]

Regarding claim 2 para 53 [see “The emission spectrum may be one selected from a NIR, UV, white, a red, a green, a blue, a yellow, an orange, a cyan, or a magenta spectrum or a combination thereof. By appropriately mixing different OLED devices, the output spectrum may be visually substantially white.”] discloses the light source as emitting blue light. Additionally, para 51 [see “The visible spectrum from shortest to longest wavelength is generally described as violet (approximately 400 to 450 nm), blue (approximately 450 to 490 nm).”] defines a blue light as being 450-490nm. Thus, Hammond recites a treatment light with a wavelength between 430-490nm as claimed.

Regarding claim 3:
a housing containing the stacked structure [see Fig.4 element 400 and para 84… “The embodiment of FIG. 4 comprises a bassinet 400 comprising at least one OLED 410. The OLED may line the inside surface of the sides of the bassinet 400 and/or the inside surface of the bottom of the bassinet 400.”]  and 
including an interior cavity into which the diffused treatment light is projected [see labelled Figure directly below the rejection to this claim], and 
at least one opening, through which a portion of the patient may be extended into the interior cavity [see labelled Figure directly below the rejection to this claim].

    PNG
    media_image1.png
    694
    863
    media_image1.png
    Greyscale




Regarding claims 5-6, para 63 [see “The control module may comprise an input means allowing selection of the treatment to be provided, the treatment time, the intensity of the treatment”] discloses a control module (i.e. the claimed controller) with an input device (i.e. the claimed light intensity input device) that allows for adjusting the intensity of the light.

Regarding claim 7, para 63 [see… “The input means may include, but are not limited to, a keyboard, keypad, mouse, touch screen, buttons, or other input devices. The control module may additionally have a screen that provides information concerning the treatment, the temperature of one or more locations of the phototherapy device or the patient, exposure area of patient, the length of the treatment cycle, the time remaining in the treatment cycle, light intensity setting of the OLED, and if more than one independently controlled OLED, the light intensity of a plurality of OLEDs, the cumulative time of multiple treatments by the phototherapy device, and other information concerning the settings and operation of the phototherapy device.”] describes the a touch screen (i.e. the claimed light intensity output device) that displays information about the light intensity parameter.

Regarding claim 8:
 	a timer [see para 66… “the control module may comprise at least one timer configured to measure session time and overall treatment time or both. The timer may be used simply to monitor the session time or overall treatment time or may be used to deactivate the phototherapy device after completion of a session or overall treatment.”]; and 
a timer output device configured to display time information [see para 63… “The control module may additionally have a screen that provides information concerning the treatment, the temperature of one or more locations of the phototherapy device or the patient, exposure area of patient, the length of the treatment cycle, the time remaining in the treatment cycle”] 
wherein the controller is configured to control a duration that the light source emits the treatment light using the timer, and the time information is indicative of the duration [see para 66… “the control module may comprise at least one timer configured to measure session time and overall treatment time or both. The timer may be used simply to monitor the session time or overall treatment time or may be used to deactivate the phototherapy device after completion of a session or overall treatment.”]

Regarding claim 9:
a heating device configured to convert electrical energy into heat and heat the interior cavity [see para 19…. “In further embodiments, a phototherapy device comprises at least one organic light emitting diode and a heat management system.”]; 
a temperature sensor having a temperature output that is indicative of a temperature within the interior cavity [see para 22… “A heat management system for the phototherapy device can include a thermally conductive detector module, thermal sensors disposed upon the detector module, and signal processing electronics in thermal communication with the detector module.”]; 
a temperature input device configured to set a temperature setting [see para 8… “Embodiments of the control module may control at least one organic light emitting diode based upon a temperature”]; and 
a temperature output device configured to display at least one of the temperature setting and a temperature indicated by the temperature output, wherein the controller is configured to control the heating device based upon the temperature output and the temperature setting [see para 63… “The control module may additionally have a screen that provides information concerning the treatment, the temperature of one or more locations of the phototherapy device or the patient, exposure area of patient, the length of the treatment cycle, the time remaining in the treatment cycle, light intensity setting of the OLED, and if more than one independently controlled OLED, the light intensity of a plurality of OLEDs, the cumulative time of multiple treatments by the phototherapy device, and other information concerning the settings and operation of the phototherapy device. The control module may vary at least one of a voltage, current, a pulse width, or a pulse frequency to control at least one organic light emitting diode, for example. The screen may also provide information concerning preprogrammed treatment cycles for various phototherapy treatments.”]

Regarding claim, 11 para 36 [see “The phototherapy device substrate may be any material capable of attaching to and supporting the emitter. In certain embodiments, the flexible phototherapy device substrate may comprise a plastic film, a woven fabric, a nonwoven fabric, or a cloth”] discloses the stacked structure as including cloth.

Regarding claim 12, para 34 [see “The OLED device substrate may be incorporated into a mattress, pad, bed sheet, hat, robe, pants, shirt, crib sheet, probe, bandage, wrap, or teeth covering strips”] describes the treatment device of claim 1 being part of a garment of a hat or pants.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leclerc et al (US 20070208395) hereafter known as Leclerc.

Independent claim:
Regarding claim 20:
A glove [see Fig. 1 and para 74… “substrate 104 does not have an adhesive layer. In another embodiment, substrate 104 may be an article of clothing, such as a sock, a glove”] configured to apply a light treatment [see abstract…. “A method and apparatus is described for treating a target body surface using a radiation applicator.”], the glove comprising: 
a layer of material forming the glove [see Fig.1 element 104 and para 74… “substrate 104 may be an article of clothing, such as a sock, a glove”]; 
at least one light source configured to emit a treatment light [see Fig. 1 element 102 …para 76… “Radiation source(s) 102 (e.g. 102a-102n) may be located on substrate 104. For example, radiation source(s) 102 may be attached to a surface of substrate 104 and/or formed integrally within substrate 104 (e.g., embedded or formed within the substrate”]; and 
at least one fiber optic cable attached to the fabric material and configured to collect the emitted treatment light and discharge the treatment light toward the hand of a patient on which the glove is worn [see para 26… “each light source further comprises an optical waveguide adapted and configured to selectively distribute light onto the target surface.” And “the waveguide can further comprise one or more optical fibers.”]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Russell et al (US 6290713) hereafter known as Russell.

Independent claim:
Regarding claim 13:
Hammond discloses:
A garment configured to apply a light treatment to a patient's skin while worn by the patient [see Fig. 5 and para 34… “The OLED device substrate may be incorporated into a mattress, pad, bed sheet, hat, robe, pants, shirt, crib sheet, probe, bandage, wrap, or teeth covering strips.”] comprising: 
a layer of material [para 36… “the flexible phototherapy device substrate may comprise a plastic film, a woven fabric, a nonwoven fabric, or a cloth”]; and 
light treatment components supported or attached to the layer of material [see Fig. 2 element 200… and para 31… “the phototherapy device 200 may comprise a plurality of individual OLED panels or chips 210 on a phototherapy device substrate 202”] comprising:
a light source configured to emit a treatment light [see Fig. 2 element 210… and para 31… “the phototherapy device 200 may comprise a plurality of individual OLED panels or chips 210 on a phototherapy device substrate 202”]; and 
a light diffusing layer configured to receive the emitted treatment light, diffuse the treatment light, and output diffused treatment light [see element 202 and para 31… “the phototherapy device 200 may comprise a plurality of individual OLED panels or chips 210 on a phototherapy device substrate 202” and para 32… “The OLED device substrate may further be, for example, transparent, semi-transparent, translucent, or opaque. A semi-transparent substrate is a substrate that is imperfectly transparent or causes light passing through the substrate to diffuse.”].
However, Hammond fails to disclose “a reflective layer” and “wherein the light source is between the reflective layer and the light diffusing layer”.
Russell discloses placing a reflective layer behind light sources such that the light source is between the reflective layer and the light diffusing layer [see Fig. 8…. element 104 are light sources, element 111 is a light diffusing layer and element 102 is a substrate that is a reflective layer. This substrate being a reflectively layer is based Col. 8 lines 15-25… “The flexible substrate may comprise a reflector on the side facing the contact surface for directing light from the light-generating sources toward the contact surface. The reflector may be a thin, flexible sheet adhered to the flexible substrate. Alternatively, the reflector may be comprised of reflective materials coated directly on the flexible substrate, or the substrate material itself may have reflective characteristics.”)  Element 102 (substrate) is understood to be coated with reflective material making element 102 a reflective layer.] for the purpose of preventing loss of light delivered to skin that is reflective in the analogous art of phototherapy of skin [see Col. 4 lines 5-15… “the present invention includes means to prevent the loss of therapeutic light resulting from the reflective characteristic of the patient's skin. At present, no known phototherapy illuminator substantially prevents the loss of light reflected by the skin. The present invention repeatedly reflects the light that does not initially absorb into the skin of the patient back to the patient for as many times as necessary to ultimately cause absorption.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hammond by including and placing a reflective layer behind the light sources so that the light sources are placed between the reflective layer and the light diffusing layer similarly to that disclosed by Russell to prevent loss of light being delivered to skin.


Regarding claim 14, para 53 [see “The emission spectrum may be one selected from a NIR, UV, white, a red, a green, a blue, a yellow, an orange, a cyan, or a magenta spectrum or a combination thereof. By appropriately mixing different OLED devices, the output spectrum may be visually substantially white.”] discloses the light source as emitting blue light. Additionally, para 51 [see “The visible spectrum from shortest to longest wavelength is generally described as violet (approximately 400 to 450 nm), blue (approximately 450 to 490 nm)”] defines a blue light as being 450-490nm. Thus, Hammond recites a treatment light with a wavelength between 430-490nm as claimed.

Regarding claim 15, para 19 of Hammond [see “The phototherapy device may further comprise an insulation layer between the portion adapted to contact the skin of a patient and the OLED light source”] discloses a heating layer as claimed.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Kawase et al (US 20130268034) hereafter known as Kawase in view of Anderson et al (US 20150238774) hereafter known as Anderson.
Hammond discloses the invention substantially as claimed including all the limitations of claim 4. 
However, Hammond fails to disclose “one or more flexible drapes configured to cover gaps between the at least one opening and the patient during use” and “a hood extending from an exterior of the housing and configured to form a barrier between the at least one opening and a portion of the patient that is exterior to the interior cavity and block at least a portion of the light escaping from the interior cavity”
Kawase discloses a housing [see Fig. 3 element 1] enclosed with hood [Fig. 3 element 6] for the purpose of protecting the eyes from light during the analogous treatment of phototherapy [see para 44… “Lid 6 is connected to base 5 by hinge 7, and can cover the surface of base 5 in an openable and closable manner. When the surface of base 5 is covered by lid 6, intense light for use in phototherapeutic treatment can be prevented from directly entering the eye of the patient 3.”]
Anderson discloses using a protective shroud (i.e. flexible drapes) for the purpose of mating a light source with a patient’s skin in the analogous art of phototherapy [see para 82… “The UV light source may also include a protective shroud or cover for mating with the patient's skin and/or the dressing.” And abstract… “Methods and apparatuses for phototherapy to treat skin disorders.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hammond by placing a hood over the housing similarly to that disclosed by Kawase to protect the eyes from light during phototherapy treatment.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hammond in view of Kawase by placing flexible drapes in gaps similarly to of Anderson to help mate the light source with the skin being treated which would increase the effectiveness of light reaching the skin.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Kawase.
Hammond discloses the invention substantially as claimed including all the limitations of claims 1-2 and 5-9 and at least one opening [see labelled figure below rejection to claim 10] in the housing [see Fig. 4 element 400]. Also, Hammond discloses using the device to treat arthritis [see para 80… “The phototherapy device is capable of being used to treat any disease, syndrome, disorder, condition, or illness that responds to phototherapy such as, but not limited to, neonatal jaundice, acne, psoriasis, eczema, cancer, pre-cancer, actinic keratosis, thyroid disorders, sleep disorders, neuropathy, seasonal affective disorders, depression, bulimia, inflammation, arthritis”].
	However, Hammond fails to disclose “wherein the at least one opening in the housing includes a pair of hand openings, wherein each of the patient's hands may extend into the interior cavity through one of the hand openings”.
	Kawase discloses a housing [see Fig. 3 element 1] enclosed with a lid [see Fig. 3 element 6] with only a pair of hand openings [see Fig. 3 elements 8] wherein each of the patient's hands may extend into the interior cavity through one of the hand openings [see Fig. 2] for the purpose of treating arthritis using phototherapy even when a body part is bent while at the same time preventing phototherapeutic treatment from directly entering the eye [see para 11… “Therefore, an object of the present invention is to provide a phototherapy apparatus which, even when a treatment part is a bent part, such as a finger joint of a patient with severe rheumatoid arthritis, can simply supply sufficient therapeutic light to the treatment part, and as a result, can provide suitable therapeutic treatment.” And para 44… “Lid 6 is connected to base 5 by hinge 7, and can cover the surface of base 5 in an openable and closable manner. When the surface of base 5 is covered by lid 6, intense light for use in phototherapeutic treatment can be prevented from directly entering the eye of the patient 3.”]
	Since Hammond and Kawase are both directed to the treatment of arthritis and Kawase discloses a housing with hand openings provides the benefit of applying therapy even when a body part is bent while at the same time protecting the eye from the phototherapeutic treatment, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hammond by including a lid with hand openings similarly to that disclosed by Kawase to achieve this benefit.




    PNG
    media_image2.png
    694
    863
    media_image2.png
    Greyscale

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond in view of Russell as applied to claims 13-15 above, and further in view of Hyde et al (US 20170258995) hereafter known as Hyde.
Hammond in view of Russell discloses the invention substantially as claimed including: all the limitations of claims 13-15 which includes the device as being part of a garment (i.e. clothes) and a stacked structure configured to apply the diffused treatment lights.
However besides indicating that the lights are arranged in an array on the front and back of a shirt  [see Fig. 5 and para 86… “The OLEDs may form an array 510 on the interior and exterior front and/or back of the garment.”], Hammond in view of Russell is silent as to exactly how the lights are configured on clothing to apply radiation onto the body. Thus, Hammond in view of Russell fails to disclose:
 “the layer of material is formed into a glove” and “the stacked structure is configured to apply the diffused treatment light to a portion of a patient's hand when wearing the glove selected from the group consisting of a palm of the patient's hand, a finger of the patient's hand, and a back side of the patient's hand.” as recited by claim 16, 
	“the layer of material is formed into pants” and “the stacked structure is configured to apply the diffused treatment light to a portion of a patient's lower body when wearing the pants selected from the group consisting of a leg of the patient, an upper leg portion of the patient, a central leg portion of the patient, and a lower leg portion of the patient” as recited by claim 17,
“the layer of material is formed into a head covering” and “the stacked structure is configured to apply the diffused treatment light to a portion of a patient's head when wearing the head covering selected from the group consisting of a nose of the patient, mouth of the patient, cheeks of the patient, and ears of the patient.” as recited by claim 18,
“the layer of material is formed into a sock” and “the stacked structure is configured to apply the diffused treatment light to a portion of a patient's foot when wearing the sock selected from the group consisting of toes of the patient, a middle foot portion of the patient, and an ankle portion of the patient” as recited by claim 19.
Hyde discloses how light sources of garments are placed in garments including gloves, pants, a head covering, and socks [see…. Para 41… “Thus, in an embodiment, the flexible compression garment 102 can be configured as a limb sleeve (e.g., arm sleeve or leg sleeve), a joint sleeve (e.g., elbow, knee, ankle, wrist, or finger sleeve), a shirt, an undershirt, a girdle, an abdominal support, a back support, gloves, shorts, pants, socks, a brace, or other article of clothing” and para 44… “In an embodiment, the wearable device 107 can be a band (e.g., a wrist or headband)”] and placing the light sources in columns and rows on sleeves / extensions of these clothes extending along the body in the analogous art of phototherapy (i.e. indicating a capability to apply treatment along the claimed different sections of the body which fit within these sleeves/extensions depending on how the clothing is worn/used)  [see Fig. 2D elements 110 and Para 123… “In an embodiment, the one or more medicament dispensers (e.g., the one or more medicament dispensers 110 shown in FIG. 2D) include one or more energy sources. Each of the one or more energy sources can include an electrical source (e.g., electrodes), a thermal source, or a light source.”]	
Since Hammond in view of Russell is silent about where light sources are placed in clothing in relation to a user’s body and Hyde discloses a known way for how these light sources would be placed in clothing for the analogous art of phototherapy, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Hammond in view of Russell by placing light sources in clothing as detailed by Hyde as this is a known way to place the light devices in clothing for phototherapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792